Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139213(37)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 139213
                                                                    COA: 283164
                                                                    Wayne CC: 07-010558-FC
  LEONDRE LAVON WALKER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  28, 2009 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2009                   _________________________________________
         y1214                                                                 Clerk